IN THE SUPREME COURT, STATE OF WYOMING

                                      2015 WY 44

                                                              October Term, A.D. 2014

                                                                   March 25, 2015

GARETT ROBB COOK,

Appellant
(Defendant),

v.                                                S-14-0274

THE STATE OF WYOMING,

Appellee
(Plaintiff).

       ORDER AFFIRMING THE DISTRICT COURT’S “ORDER OF
      REVOCATION OF PROBATION PURSUANT TO W.S. § 7-13-301
                AND JUDGMENT AND SENTENCE”

[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court.
Appellant filed this appeal to challenge the district court’s September 5, 2014, “Order of
Revocation of Probation Pursuant to W.S. § 7-13-301 and Judgment and Sentence.” In
that order, the district court revoked Appellant’s probation following Appellant’s
admission to the alleged probation violations. The district court then imposed a prison
sentence for Appellant’s conviction for conspiracy to deliver a controlled substance.

[¶2] On January 28, 2015, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). On February 5, 2015, this Court entered an
“Order Granting Motion for Extension of Time to File Pro Se Brief or Other Pleading.”
This Court ordered that, on or before March 12, 2015, Appellant “may file with this
Court a pro se brief or other pleading specifying the issues Appellant would like this
Court to consider in this appeal.” This Court also provided notice that, after the time for
filing a pro se brief expired, this Court would “make its ruling on counsel’s motion to
withdraw and, if appropriate, make a final decision on this appeal.” This Court notes that
Appellant has not filed a pro se brief or other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s “Order of Revocation of Probation Pursuant to W.S. § 7-
13-301 and Judgment and Sentence” should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Garett Robb Cook, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that the district court’s September 5, 2014, “Order of Revocation of
Probation Pursuant to W.S. § 7-13-301 and Judgment and Sentence” be, and the same
hereby is, affirmed.

[¶6]   DATED this 25th day of March, 2015.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice